Citation Nr: 0708136	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the retroactive termination of payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, for reduction in payment of 12 credit 
hours to 8 credits hours as of September 16, 2004, and to 3 
credit hours as of November 11, 2004, was proper.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant is the daughter of the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has been awarded entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.  An Enrollment Certification was received 
in July 2003 which showed that the appellant had enrolled at 
Grossmont College for 12 credit hours for the period 
beginning on August 25, 2003 and ending on December 22, 2003.  
Her application for such benefits was approved and she was 
paid based on that enrollment.  

Thereafter, Grossmont College verified that the appellant had 
enrolled in 12 credit hours for the period beginning on 
August 23, 2004 and ending on December 20, 2004 (slight 
change in dates).  There was a reduction in credit hours from 
12 to 8 hours as of September 16, 2004, and then from 8 to 3 
hours as of November 11, 2004.  

The appellant initially enrolled in four courses, but dropped 
one course during the drop-add period.  Thereafter, with 
regard to the three other three courses, the appellant 
received an "A" in one course and a "D" and an "F" in 
the other two courses.  It appears that the latter two grades 
were punitive grades which were computed in the appellant's 
grade point average.  

The appellant explained that she never stopped attending the 
classes.  She stated that she did not withdraw from any 
course after the drop-add period.  However, she did receive 
the punitive grade due to poor performance.  She indicated 
that she had a medical condition which caused her to be 
unable to handle her workload.  She stated that she had a 
thyroid condition which fluctuated in severity over time 
periods.  When the symptoms were elevated during stressful 
periods or when she was overloaded with work, she was unable 
to handle her school responsibilities well.  In support of 
her assertions, she submitted medical evidence from her 
private physician.  The private physician verified that she 
had a thyroid disorder as well as ongoing depression and 
anxiety.  

The appellant submitted a copy of her grades on a sheet 
titled "Not an Official Transcript."  Her grade point 
average was also listed.  There is no official transcript 
from Grossmont College of record.  

The law provides that educational assistance under Chapter 35 
shall be paid only for the period of an eligible person's 
enrollment in, and pursuit of, an educational program.  No 
amount shall be paid to an eligible person for a course for 
which the grade assigned is not used in computing the 
requirements for graduation including a course from which the 
student withdraws, unless the eligible person withdraws 
because he was called to active duty or the Secretary finds 
that there are mitigating circumstances for the withdrawal.  
38 U.S.C.A. § 3680(a); 38 C.F.R. § 21.3132(d).

In this case, the unofficial transcript reflects that the 
grades for all courses taken during the period beginning on 
August 23, 2004 and ending on December 20, 2004 were used in 
computing the requirements for graduation.  The appellant 
thus apparently received punitive, not non-punitive grades.  

38 C.F.R. § 21.4135(e)(2) provides that the effective date of 
the reduction of educational assistance for courses not 
satisfactorily completed with mitigating circumstances will 
be the last date of attendance.

The following circumstances are representative of those which 
VA considers to be mitigating: (i) an illness of the eligible 
person; (ii) an illness or death in the eligible person's 
family; (iii) an unavoidable geographical transfer resulting 
from the eligible person's employment; (iv) an unavoidable 
change in the eligible person's conditions of employment; (v) 
immediate family or financial obligations beyond the control 
of the eligible person which require him or her to suspend 
pursuit of the program of education to obtain employment; 
(vi) discontinuance of a course by a school; (vii) 
unanticipated active duty for training; and (viii) 
unanticipated difficulties in caring for the eligible 
person's child or children.  38 C.F.R. § 21.3132(d)(2).

VA retroactively reduced the appellant's benefits, based on 
the two reductions in credit hours.  It appears from the 
school notice, that the RO reduced the benefits based on two 
withdrawals from classes.  The first purportedly occurred in 
September 2004 and the second occurred in November 2004.  
However, the appellant has asserted that there was no such 
withdrawal from either class.  Rather, she completed both 
classes and performed poorly.  As such and based on her 
mitigating circumstances, she contends that she should have 
been paid through her last date of attendance for both 
classes, which was at the completion of each course.  She 
maintains that she was therefore entitled to payment based on 
all 12 credit hours through the last date of attendance, 
December 20, 2004, as she received punitive grades and 
mitigating circumstances existed.  

The Board finds that Grossmont College should be contacted.  
An official copy of the appellant's transcript should be 
requested and obtained.  Grossmont College should be 
requested to verify if the appellant withdrew from any 
class(es) for the period of August 23, 2004 and ending on 
December 20, 2004.  Grossmont College should state if the 
appellant attended each class in which she was enrolled until 
December 20, 2004.  

Upon receipt of the requested information from Grossmont 
College, a determination should be made if the appellant 
withdrew from any class and if she received punitive grades.  
If she attended all classes through December 20, 2004, a 
determination should be made if mitigating circumstances 
existed which played a role in her receipt of punitive 
grades.  Based on these determinations, consideration should 
be given as to whether the retroactive termination of payment 
of Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code, for reduction in payment of 
12 credit hours to 8 credits hours as of September 16, 2004, 
and to 3 credit hours as of November 11, 2004, was proper.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact Grossmont College.  An official 
copy of the appellant's transcript should be 
requested and obtained.  Grossmont College 
should be requested to verify if the 
appellant withdrew from any class(es) for the 
period of August 23, 2004 and ending on 
December 20, 2004.  Grossmont College should 
state if the appellant attended each class in 
which she was enrolled until December 20, 
2004.

2.  Upon receipt of the requested information 
from Grossmont College, a determination 
should be made if the appellant withdrew from 
any class and if she received punitive 
grades.  If she attended all classes through 
December 20, 2004, a determination should be 
made if mitigating circumstances existed 
which played a role in her receipt of 
punitive grades.  Based on these 
determinations, consideration should be given 
as to whether the retroactive termination of 
payment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United 
States Code, for reduction in payment of 12 
credit hours to 8 credits hours as of 
September 16, 2004, and to 3 credit hours as 
of November 11, 2004, was proper, in light of 
all of the evidence of record.  If the issue 
remains denied, the appellant should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).






